Title: From George Washington to Samuel Powel, 24 November 1788
From: Washington, George
To: Powel, Samuel



Dear Sir,
Mount Vernon Novr 24th 1788.

Permit me to introduce the bearer, Mr Fairfax, to your acquaintance & civilities. He is the Son of the Revd Mr Fairfax—nearly related to Lord Fairfax—and God-son to your Hble servant. But that which will be his best recommendation, is his own merits—He is a young Gentleman of fortune and goes to Philadelphia for the laudable purpose of compleating his Studies.
With respectful compliments and best wishes for Mrs Powell. I have the honor to be Dear Sir Yr Most Obedt Hble Servt

Go: Washington

